

Exhibit 10.48
ASSURED GUARANTY LTD.
DESCRIPTION OF 2014 EXECUTIVE OFFICER CASH COMPENSATION


Set forth below are the 2014 annual salaries of the Executive Officers named in
the compensation tables in Assured Guaranty’s 2014 proxy statement.
 
Executive Officer
Salary


Dominic J. Frederico
President and Chief Executive Officer


$950,000




James M. Michener
General Counsel


$500,000




Robert B. Mills
Chief Operating Officer


$520,000




Russell B. Brewer II
Chief Surveillance Officer


$390,000




Robert A. Bailenson
Chief Financial Officer


$475,000







•
In addition to salary, the named executive officers will be eligible to be
considered to receive cash bonuses for 2014 performance.

•
The named executive officers will be eligible to be considered to receive grants
in 2015 under Assured Guaranty’s long-term incentive plans for 2014 performance.

•
In 2014, the named executive officers will receive other annual compensation and
benefits, including employer contributions to retirement plans and perquisites
provided under the Assured Guaranty Ltd. Perquisite Policy.


